United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, OFFICE OF CENTRAL
OPERATIONS, Baltimore, MD, Employer
__________________________________________
Appearances:
Milo G. Martin, Jr., for the appellant
No appearance, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 09-733
Issued: November 9, 2009

Oral Argument September 23, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from the December 3, 2008 merit
decision of the Office of Workers’ Compensation Programs, which affirmed the denial of his
recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant’s herniated disc at L5-S1 is causally related to his
September 14, 2006 employment injury.
FACTUAL HISTORY
On September 14, 2006 appellant, then a 60-year-old materials handler, sustained an
injury in the performance of duty when he was using power equipment. He tried to turn a corner
while walking an electric pallet power jack. The jack pulled on appellant, throwing him against

the frame of the warehouse doorway. He stopped work that day. Appellant was released to
resume full-time duty with no restrictions on September 28, 2006. The Office accepted his claim
for lumbar sprain and right hand sprain.
On May 1, 2008 appellant filed a claim for compensation alleging that he sustained a
recurrence of disability causally related to his September 14, 2006 employment injury. He
indicated that he had a herniated disc and was limited to no heavy lifting with possible surgery.
On April 5, 2007 Dr. Robert A. Kroopnick, a Board-certified internist and appellant’s
primary care physician, reported that appellant appeared to have a reexacerbation of his
September 14, 2006 injuries: “He now has reinjured the above structures and is again
experiencing moderate incapacitating pain.”
An April 4, 2008 magnetic resonance imaging (MRI) scan showed spondylotic change
and right paracentral disc protrusion at L5-S1 with probable compression of the right S1 nerve
root and a mild bulging annulus at L4-5. On May 1, 2008 Dr. Kroopnick reported: “This injury
[is] a direct result of the aforementioned fall which there has been extensive corresponds [sic] to
this point.”
In a decision dated June 19, 2008, the Office denied appellant’s recurrence claim. Noting
a break in medical treatment from September 28, 2006 to April 5, 2007, a lack of bridging
medical evidence, and a lack of medical rationale to explain how appellant sustained the
herniated disc found on April 4, 2008, the Office found that his need for medical treatment was
not established to be causally related to the September 14, 2006 incident.
Dr. Kroopnick disagreed with the Office’s decision. On July 15, 2008 he noted that
appellant was first injured on September 14, 2006 and that an MRI scan was recommended to
determine whether he had a herniated disc, but appellant could not do it. “It was my opinion that
he most assuredly had a herniated dis[c] at that time which is apparent in my notes. I would not
have recommended it if this was not my opinion.” Dr. Kroopnick noted that as time went on and
appellant did not get better, he eventually obtained an MRI scan, which demonstrated discogenic
disease requiring surgery.
On July 15, 2008 Dr. Neal J. Naff, a Board-certified neurosurgeon, who performed
surgery on appellant on June 2, 2008, explained that it was well known that herniated discs can
occur with repetitive strain activities at work. “Therefore it is very reasonable to note that
[appellant’s] injury was related to his on-the-job injury.”
On November 14, 2008 Dr. Robert A. Smith, a Board-certified orthopedic surgeon and
Office referral physician, related appellant’s history of injury and his findings on physical
examination. He reviewed the April 2, 2008 MRI scan as well as an MRI scan obtained on
July 13, 2006, two months before appellant’s employment injury. The July 2006 MRI scan

2

showed a small right paracentral focal disc extrusion at L5-S1 which contacted the traversing
right S1 nerve root. Dr. Smith offered his opinion on causal relationship:
“It appears that the only accepted conditions for the reported incident of
September 14, 2006, [were] a soft tissue sprain of the hand which is obviously
completely recovered at this time and a soft tissue sprain of the back which,
according to the examination, has also recovered. Based on the findings of the
two MRI [s]cans from July 2006 and April 2008, there does not appear to be any
causal connection between the reported herniated disc at L5-S1 and the
September 14, 2006, work incident. This is based on the fact that there is no
interval change noted between the two MRI [scan] [s]tudies, one done before the
reported accident and one done after the reported accident. As noted, the spine
surgery that [appellant] had by Dr. Naff in June 2008 is, therefore, unrelated to
the work incident of September 14, 2006.”
In a decision dated December 3, 2008, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. It noted that neither Dr. Kroopnick nor Dr. Naff
addressed the June 2006 MRI scan. The Office found that the weight of the medical opinion
evidence rested with Dr. Smith, who reported no interval change on the postinjury MRI scan.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1 A
claimant seeking benefits under the Act has the burden of proof to establish the essential
elements of his claim by the weight of the evidence,2 including that he sustained an injury in the
performance of duty and that any specific condition or disability for work for which he claims
compensation is causally related to that employment injury.3
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a
causal connection between his claimed condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury, and must explain from a medical perspective how the claimed
condition is related to the injury.4

1

5 U.S.C. § 8102(a).

2

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

ANALYSIS
The issue raised by appellant’s May 1, 2008 claim for compensation is whether his
herniated disc at L5-S1 and back surgery of June 2, 2008 are causally related to the
September 14, 2006 injury. Appellant bears the burden of proof to establish such a connection
by submitting a well-reasoned medical opinion explaining how the September 14, 2006 injury
caused or contributed to his herniated disc condition such that he required surgery.
Dr. Kroopnick, the primary care physician, disagreed with the denial of appellant’s claim.
He diagnosed appellant as having sustained a herniated disc following the September 14, 2006
employment injury, which was borne out by the later MRI scan. However, Dr. Kroopnick did
not explain how he was able to determine that the incident on September 14, 2006 caused the
herniated disc. The mere fact that a medical condition is seen after an incident at work does not
establish a causal connection.5 The opinion of Dr. Kroopnick is not well rationalized in the
absence of his review of diagnostic testing preexisting the September 14, 2006 injury.6
Dr. Naff, the surgeon, also opined that the herniated disc seen on the April 2008 MRI
scan was related to appellant’s on-the-job injury. He stated that it is well known that herniated
discs can occur with repetitive strain activities at work, but appellant did not attribute her
condition to repetitive activities. Appellant claimed a specific traumatic injury on September 14,
2006 when he tried to turn a corner while walking an electric pallet power jack. The jack pulled
on him, throwing him against the frame of the warehouse doorway. Dr. Naff did not explain
how this traumatic incident, not repetitive activities at work, caused appellant’s herniated disc.
Moreover, he did not address the July 13, 2006 MRI scan obtained two months before the
September 14, 2006 employment injury. This imaging study, as reviewed by Dr. Smith, showed
the same disc extrusion at L5-S1 and contact with the right S1 nerve root. It appears that the
L5-S1 herniated disc preexisted the employment injury, a subject appellant’s physicians did not
discuss. Moreover, Dr. Smith found that the April 2008 MRI scan findings demonstrated no
significant interval change from July 2006. Because the medical evidence appellant submitted to
support his claim does not establish a causal relationship between his herniated disc at L5-S1, for
which he had surgery, and the incident at work on September 14, 2006, the Board finds that he
has not met his burden of proof. The Board will therefore affirm the Office’s December 3, 2008
decision denying compensation for appellant’s herniated disc.
On appeal, appellant contended that the September 14, 2006 incident did not cause his
herniated disc. He stated that the herniation seen on the July 2006 MRI scan came from repeated
heavy lifting on the loading docks beginning in May 2006, after his position changed from audio
visual specialist to materials handler. Appellant noted that the September 14, 2006 incident
simply compounded a preexisting work injury. The Board notes that this issue was not raised
before the Office or adjudicated in the decision currently on appeal. The only issue before the
Board on this appeal is whether a causal relationship exists between his herniated disc and the
accepted employment injury on September 14, 2006.

5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

4

Appellant also contends that his back problems are not service connected. He had back
pain for only two months in 1983 while serving in the army, but he did not have back pain prior
to May 2006. This is apparently in response to Dr. Smith’s observation that: “[Appellant]
reports a history of prior back pain and a prior right knee and leg injury when he was in the
service.” Again, this was not a factor in the Office’s decision. The Office did not deny benefits
because of any back pain appellant may have had in the Army. It denied benefits because neither
Dr. Kroopnick nor Dr. Naff offered a sound, well-reasoned opinion explaining how the
September 14, 2006 incident caused or aggravated appellant’s herniated disc at L5-S1. Causal
relationship is a medical issue. The second opinion obtained from Dr. Smith, who offered
rationale negating causal relationship, represents the weight of medical evidence as it is based on
an accurate history of injury and a comparison of the relevant diagnostic studies.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
herniated disc at L5-S1 is causally related to his September 14, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

